
	

114 HR 270 IH: Flexibility in Health IT Reporting (Flex-IT) Act of 2015
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 270
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mrs. Ellmers (for herself, Mr. Kind, Mr. David Scott of Georgia, Mrs. Blackburn, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To continue the use of a 3-month quarter EHR reporting period for health care providers to
			 demonstrate meaningful use for 2015 under the Medicare and Medicaid EHR
			 incentive payment programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Flexibility in Health IT Reporting (Flex-IT) Act of 2015. 2.Continuing use of 3-month quarter EHR reporting periods for professionals and hospitals to demonstrate meaningful use for 2015 under the Medicare and Medicaid EHR incentive payment programsIn specifying the EHR reporting period under part 495 of title 42, Code of Federal Regulations, for purposes of titles XVIII and XIX of the Social Security Act, the Secretary of Health and Human Services shall continue through 2015 (in the case of eligible professionals) and fiscal year 2015 (in the case of eligible hospitals and critical access hospitals) to permit the use of a 3-month quarter EHR reporting period to demonstrate meaningful use for purposes of such part, without regard to the payment year or the stage of meaningful use criteria involved.
		
